GENWORTH VARIABLE INSURANCE TRUST GENWORTH COLUMBIA MID CAP VALUE FUND REGISTRATION # 811-22205 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 03/10/09 Johnson Controls, Inc. 2,050 8,000,000 Merrill Lynch & Co. J.P. Morgan, Citigroup, Barclays, ING, Commerzbank, U.S. Bancorp, Goldman, Wells Fargo, Mizuho Securities, Banca ISI, ABN Amro, Calyon Securities, TD Securities. 04/22/09 Vornado Realty Trust 527 15,000,000 Merrill Lynch & Co. J.P. Morgan, Citigroup, Deutsche Bank, Goldman, UBS, Wachovia, Credit Suisse, ABN Amro, BNY Mellon, Daiwa, PNC, & RBC.
